IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JEROMY STEPHEN SCHIEDENHELM,

             Appellant,

 v.                                                     Case No. 5D17-3504

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 31, 2018

3.850 Appeal from the Circuit
Court for Citrus County,
Richard A. Howard, Judge.

Jeromy Stephen Schiedenhelm, Live Oak,
pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant, Jeromy Schiedenhelm, appeals the order denying his motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, where he

raised eight claims of ineffective assistance of counsel. Because Appellant filed a legally

and facially sufficient claim in ground six, and the attachments do not conclusively refute

the claim, we reverse the summary denial of ground six and remand for an evidentiary
hearing or for the court to attach portions of the record that conclusively refute the

claim. See Cioeta v. State, 204 So. 3d 156 (Fla. 5th DCA 2016). In all other respects,

we affirm.

      AFFIRMED in part; REVERSED in part; REMANDED.


SAWAYA, TORPY, and WALLIS JJ., concur.




                                          2